DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I in the reply filed on 9/21/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant alleges that the law requires that if a search…can be made without serious burden, the Examiner must examine….” This is a correct statement of the law, but applicant has provided no evidence that a search can be made without serious burden. There is no particular allegation being made whatsoever. Applicant just suggests that this “should apply” with no reasons supporting that allegation. 
Claims  3-8, 11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 requires “continuously adaptable to size and contour of dimensions of a workpiece rotor blade” which is indefinite. The nature of a workpiece rotor blade does not meaningfully or clearly define the scope of the term “continuously adaptable to size and contour….”  Continuously adaptable could mean that the device must change dimensions, or divergently, that some contact point of a theoretical, non-defined rotor portion can be adjusted relative to the alignment tool. Changing the shape of the tool, or the ability to change the shape of the tool is not apparently required, and the nature of the claimed structure is completely obscured. Applicant could have chosen to clarify that, as disclosed, the fixation means or a portion thereof can have the length adjusted—but this is not a requirement of the claim. 
“Continuously” can mean constantly (always) or non-discretely. Applicant has not clarified which meaning is meant, and thus, the scope of the claim cannot be ascertained. 
	As best understood, the whole phrase “continuously adaptable to size and contour of …a workpiece rotor blade, wherein the workpiece …is the rotor blade and a different rotor blade having different dimensions…” means the tool is capable of interacting with at least two different sized rotors that are capable of being part of a wind turbine. Wind turbine rotors are not necessarily contoured other than planar surfaces—such as windmills you can think of in your mind’s eye from Don Quixote (planar surfaces which, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Schotzko (US 4,158,523) with extrinsic evidence of “Amazon micro wind turbine” as previously presented.
The fixation means “clamp” is shown in the Schotzko reference, as previously set forth (42 figure 1, inter alia). 
The claim 1 modification to require “guiding structure is configured to embrace” is still readable on the Schotzko device in the same manner as previously presented—the question is whether the device claimed is  capable of touching the leading edge of some rotor blade. Since the walls of Schotzko clearly are capable of engaging/ embracing/ contacting a rotor, the claims are clearly met. For example, the board 90 is a reasonable stand in and exemplifies a typical flat turbine rotor blade—like the kinds that can be mounted in a windmill, for instance. As seen in figure 1, the lower terminus of each slot (40, 36, 22, etc.) would engage and embrace the lower end (a leading end; for example) of any similarly flat or rectangular rotor blade placed in the miter box; and the ‘trailing’ end would be at the other side, ready to be engaged by the shown clamp 42 at the trailing end. Similarly, the leading or trailing edges of some configurations of turbine rotor blades can be placed abutting the drill holes at one end and have a trailing edge positioned for interaction with the clamp 42, as the clamp is intended to be used to hold any work being cut by the blades (such as drill bits, or saws as referenced therein). 


Claim(s) 1, 2, 9, 10, and 12  is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lyman (US 4,195,827) with extrinsic evidence of “Amazon micro wind turbine” as previously presented.
The claim 1 modification to require “guiding structure is configured to embrace” is still readable on the Lyman device in the same manner as previously presented—the question is whether the device claimed is  capable of touching the leading edge of some rotor blade. Since the walls of Lyman clearly are capable of engaging/ embracing/ contacting a rotor, the claims are clearly met. 
Lyman shows fixation means being a clamp- at 21 and 22 , which are shown to clamp variable sized objects (see figures 4/5). Lyman shows guiding structure 25, 26, 35, 36 formed to accommodate a hacksaw; clearly without bounding the nature of the turbine itself with any actual structural or size requirement within the claim, the guiding structure is capable of perfoming the claimed functions of ‘embracing’ the leading edge of some turbine blades. The shape of such blades is unspecified, and as known, could be flat plates, thin walled blades, or other known shapes—such as the turbine blades on pinwheels or windmills.  The claim language does not restrict the shape or size of the turbine blades, so the capability of performance of Lyman to achieve the claimed function is plainly evident. 
Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered but they are not persuasive.
The alleged traversal of the restriction is addressed above, and is not persuasive since it fails to present specific credible reasons for the requirement to be found improper. 
As noted, the applicant has incorporated specific structure into the claims, thus overcoming the 112(f) interpretation in many instances, which is reflected in the treatment thereof. 
The previous 112(a) rejection of claim 2 for the adjustable feature has been withdrawn. It remains indefinite, as set forth above, but the written description appears reasonable. The other amendments also have eliminated 112(a) rejections not repeated above. 
While most 112(b) rejections have been rendered moot, the ambiguity in the claimed nature of “continuous” adjustment remains and requires modification or correction. 
While the 112(d) rejection is moot in light of the claim amendments, the 102 rejections stand as before—since the disclosed structures and functions of both shown devices meet the limitations of the claims as set forth. 
Applicant is invited to call and discuss in an interview some areas that may be useful in moving into a more fruitful patentability determination area.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Primary Examiner, Art Unit 3724